PER CURIAM: *
During the pendency of this appeal, Daniel Kent Yantis completed the sentence imposed upon revocation of supervised release and was released from custody. Because no additional term of supervised release was imposed, this appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. *3311987). Accordingly, the appeal is DISMISSED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.